DETAILED ACTION
Claim(s) 21-26, 29-36, 39, and 40 are pending for consideration following applicant’s amendment filed 11/01/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  “the second connector from each box” (line 10 of the claim) should be “the second connector of each box”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Patent 7077281).
Regarding Claim 21, Sato discloses a modular box system capable of use in a plumbing system (it is noted that the limitation of “A modular plumbing box system” is merely a name given to the claimed system in the preamble of the claim and is therefore not given patentable weight) capable of mounting to one or more studs within a wall (the device of Sato is at least capable of being mounted to one or more studs within a wall, as the limitation of “for mounting to one or more studs within a wall” is recited merely as an intended use of the claimed device), the system (Figure 3 especially) comprising: first 2 and second 3 separately formed boxes (each of 2 and 3 form hollow, box shapes as best shown in Figures 3-5) that have respective first and second connectors (box 2 includes a connector which is formed by wall 20 – the wall 20 having four sides extending around the box thereby forming four connectors; box 3 includes a connector formed by wall 11 – the wall 11 having four sides extending around the box thereby forming four connectors), the first and second connectors are integral with the first and second boxes, respectively (as best shown in Figures 3-5), and the first connector of one of the first and second boxes (e.g. one side of wall 20 of the first box) is directly connected to the second connector (one side of wall 11 of the second box) of the other of the first and second boxes (the direct connection achieved via hook 17 of the connector 11 with the locking part 19 of the connector 20) to detachably connect the first box to the second box (via rotation of the locking part 19), wherein each of the first 2 and second 3 boxes includes a pair of opposing sidewalls (see annotated Figure 3 below showing a sidewall of each of the first and second boxes, the boxes each having an additional sidewall on the opposite sides of the boxes) extending between a top wall and a bottom wall (as shown in annotated Figure 3 below which shows the respective bottom walls, the boxes clearly having top walls opposite the bottom walls), wherein the first connector of each box extends outwardly from one of the sidewalls and the second connector from each box extends outwardly from the other sidewall (as best shown in Figures 3-5; each of the boxes include four connectors respectively extending from each of the two sidewalls and the top and bottom walls), and wherein the first and second connectors continuously extend at least an entire height of the sidewall (as shown in Figures 3-5 in which the connectors extend continuously around the entire perimeter of the boxes).  It is noted that the above interpretations are made at least because the boxes are capable of being used in any desired orientation, including such that the bottom walls are positioned as shown in the annotated Figure 3 below.

    PNG
    media_image1.png
    758
    773
    media_image1.png
    Greyscale

Regarding Claim 23, Sato further discloses a spacer (guide 35 is seen as a “spacer” at least because it occupies a space between wall 21 of box 2 and wall 11 of box 3) positionable between the first and second boxes (between wall 21 of box 2 and wall 11 of box 3) when the first box 2 is interconnected to the second box 3, the spacer 35 including a connection end (the end of 35 formed with wall 21 provides a “connection end”) spaced from an abutment end (the free end of 35 which contacts and abuts the wall 11 provides an “abutment end”), wherein the connection end of the spacer is attached to one of the first and second boxes (attached to the first box 2) and the abutment end abuts against the other of the first and second boxes (against wall 11 of the second box 3).
Allowable Subject Matter
Claims 26, 29-36, 39, and 40 are allowed.
Claims 22, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that previously applied Means fails to teach the new limitations of the first connector of one box directly connected to a second connector of the other box.  However, as described above, newly applied Sato teaches the new limitations.  Specifically, Sato teaches boxes 2 and 3 which each have a plurality of connectors (formed by the four walls of 21 and 11, respectively).  The connectors are directly connected using the hook 17 and latch 19 provided on the respective connectors.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753